44 So. 3d 216 (2010)
Xavier Gonzalez REYES, Appellant,
v.
STATE of Florida, Appellee.
No. 2D09-1072.
District Court of Appeal of Florida, Second District.
September 22, 2010.
James Marion Moorman, Public Defender, and Carol J.Y. Wilson, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Tonja Rene Vickers, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Xavier Gonzalez Reyes appeals the judgment and sentence entered after the trial court revoked his probation. We affirm the revocation of probation. We agree with Mr. Reyes that the trial court incorrectly identified the condition of probation he violated. The trial court found that he violated the condition of probation requiring him to submit to random urinalyses as directed by his probation officer. Although this condition is listed as number 11 in the order of probation, the trial court found him in violation of condition 5. On remand, the trial court should correct the written order to reflect that Mr. Reyes violated condition 11. See Murray v. State, 692 So. 2d 965 (Fla. 2d DCA 1997).
Accordingly, we affirm the revocation of probation and resultant sentence, but we remand for the trial court to correct the written order.
ALTENBERND, VILLANTI, and KHOUZAM, JJ., Concur.